Title: From George Washington to Joseph Vose, 17 March 1782
From: Washington, George
To: Vose, Joseph


                        
                            Sir
                            Philadelphia 17th Mch 1782
                        
                        In consideration of the situation of your private affairs as mentiond in your Letter to me of the 1st March
                            and of Genl Lincolns representation on your behalf—I consent to your remaining absent from Camp till the 10th May but I
                            must desire you to be punctual to that time. I am Sir Your most Obedt Servt
                        
                            Go: Washington
                        
                    